Per Owricm:

Under the^authority of Franklin v. Westfall, 27 Kas. 614, ordinance No. 459 -of the city of Topeka, entitled “An ordinance to prohibit the sale of intoxicating liquor, and to suppress places where intoxicating liquors are sold,” and the amendment thereto by ordinance No. 494 of said city, are valid. (See subdivision 28, §11, ch. 37, Laws of 1881; articles 3 and 4, ch. 37, Laws of 1881.)
The case however must be reversed, on account of the misconduct of the prosecuting attorney in using the following words in addressing the jury: “If the defendant is not guilty, why did he not take the stand? He could have easily proven that he did not keep the place.” (Cr. Code, § 215; The State v. Balch, 31 Kas. 465, and cases cited. See also 21 Cent. L. J., p. 447; The State v. Brownfield, 15 Mo. App. 593.)